NUMBER 13-09-00543-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


AARON TREVINO,                                                             APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                          APPELLEE.


                     On Appeal from the 117th District Court
                           of Nueces County, Texas.



                          MEMORANDUM OPINION

                 Before Justices Yañez and Benavides and Vela
                       Memorandum Opinion Per Curiam

       Appellant, Aaron Trevino, attempts to appeal a conviction for aggravated robbery.

The trial court has certified that “the defendant has waived the right of appeal.” See TEX .

R. APP. P. 25.2(a)(2).
       On September 29, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 27, 2009, counsel filed a letter brief with this Court. Counsel’s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                    PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered
and filed this the 12th day of November, 2009.




                                               2